The recovery in this action was upon a bond given by the defendants as sureties upon the appointment of the plaintiff's father as her general guardian, she being at that time an infant.
It is undisputed that the guardian received, at or about the time of his appointment, the sum of five hundred dollars, which belonged to the plaintiff, and for which he has never accounted. The main defense to the action is based upon the following facts found by the trial court: It appears that the defendants on becoming the sureties for the guardian, in order to indemnify themselves from any loss, procured him to execute and deliver to them a mortgage upon certain property which the guardian then owned; that subsequently the premises covered by the mortgage were sold, and from the proceeds of the sale the sum $2,450 was paid over to the defendants and deposited by them in the American Loan and Trust Company to the joint account of the guardian and the two defendants *Page 539 
who were sureties; that the money remained on deposit in the trust company until April, 1891, when it became insolvent and the fund was wholly lost. The trust company had power to receive deposits and to act as trustee, receiver, administrator and guardian of infants and their estates. If the fund so deposited was a trust fund held by the guardian, under the circumstances found, and it had been lost without his fault, it may be that both he and his sureties would be held not liable. But this is not a case where trust funds have been lost by a trustee acting in good faith, and the legal principles applicable to such a case are not pertinent to this. The mortgage taken by the sureties never belonged to the plaintiff. It was taken for their individual benefit, in order to secure themselves against any possible future loss by some act on the part of the guardian. When the money was realized upon this mortgage, by the sale of the property, the fund took the place of the original security and belonged to the defendants, and they had absolute and complete control over it just as they had over the mortgage from which it was derived. When they deposited this fund with the trust company it was a deposit of their own funds. The fact that the deposit was made to the credit of the two sureties and the guardian jointly does not change the question. The guardian as an individual had no doubt an interest in the fund, which accounts for the form of the deposit, but it was no part of the fund which came into his hands as guardian or which belonged to the plaintiff, his ward. The guardian individually and the two sureties had complete control over it and could have drawn it out of the trust company at their own pleasure. It was not even set apart for the benefit of the plaintiff and never became impressed with any trust in her favor which she could have enforced. The deposit, therefore, did not represent any investment of the plaintiff's funds made by the guardian for her benefit in good faith or otherwise; and the fact that the deposit was lost by the subsequent failure of the depository is no defense to the plaintiff's claim. With respect to the plaintiff, the case is just the same as if the deposit did *Page 540 
not represent the proceeds of the mortgage, but was some other individual fund of the defendants or the guardian himself.
The defendants' obligation was expressed in the conditions of the bond, and these conditions were that if the guardian should in all things faithfully discharge the trust reposed in him and obey all lawful directions of the surrogate touching the trust, and render a just and true account of all moneys and other property received by him and of the application thereof and of his guardianship, whenever required so to do by a court of competent jurisdiction, then the obligation should be void, otherwise to remain in full force and virtue. The responsibility thus assumed by the defendants has never been discharged, and, therefore, we think the facts found constitute no defense to the action.
It was also urged as a defense that the guardian was dead, and that no personal representative had been appointed, and that neither the guardian nor his personal representative had ever been called upon to account, and that no account had ever been filed. It appears that subsequent to the loss of the fund in the trust company, the guardian removed to another state where he died in the year eighteen hundred and ninety-six, intestate, leaving no estate or property either in this state or the state of his residence, and that no personal representative had ever been appointed in either state. Of course, it was impossible, under these circumstances, for the plaintiff to procure a judicial settlement of the account between herself and her guardian. The form of this action is in equity, and the demand for judgment is that it be found and decreed to be due to the plaintiff from her guardian the sum of money received by him, with interest thereon, and, further, that the defendants be charged as sureties with the amount so found due. It is doubtless the general rule that an action cannot be maintained against the sureties upon the bond of a general guardian until proceedings for an accounting have been had against the guardian and his default established therein. (Perkins v. Stimmel, 114 N.Y. 359. ) But this principle is not of universal application. Where it appears that an *Page 541 
accounting is impossible or impracticable, an action in equity to establish the extent of liability and charge the sureties is proper. (Long v. Long, 142 N.Y. 545; Haight v. Brisbin,100 N.Y. 219.)
We think that the record does not present any legal error that would justify us in interfering with the judgment, and it should, therefore, be affirmed, with costs.
PARKER, Ch. J., BARTLETT, HAIGHT, VANN and LANDON, JJ., concur; MARTIN, J., not sitting.
Judgment affirmed.